Name: Council Regulation (EEC) No 3114/84 of 6 November 1984 on the conclusion of an Arrangement in the form of an exchange of letters between the European Economic Community and the Government of Canada on the establishment of a scientific observation programme in the Regulatory Area of the NAFO Convention
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9 . 11 . 84 Official Journal of the European Communities No L 292/7 COUNCIL REGULATION (EEC) No 3114/84 of 6 November 1984 on the conclusion of an Arrangement in the form of an exchange of letters between the European Economic Community and the Government of Canada on the establishment of a scientific: observation programme in the Regulatory Area of the NAFO Convention HAS ADOPTED THIS REGULATION : Article 1 The Arrangement in the form of an exchange of letters between the European Economic Community and the Government of Canada on the establishment of a scientific observation programme in the Regula ­ tory Area of the NAFO Convention is hereby approved on behalf of the Community. The text of the Arrangement is attached to this Regulation . Article 2 Scientific observation in the Regulatory Area of the NAFO Convention shall be governed by the programme, the text of which is set out in the Annex to the Arrangement. Article 3 Vessels flying the flag of a Member State of the Community shall be required to accept on board, for the duration of their fishing activities in the Regula ­ tory Area of the NAFO Convention, a Canadian scien ­ tific observer, in accordance with the conditions set out in the Arrangement. Article 4 The President of the Council is hereby authorized to designate the persons empowered to sign the Arrange ­ ment binding the Community. Article 5 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament ('). Whereas, by Council Regulation (EEC) No 3 1 79/78 of 28 December 1978 concerning the conclusion by the European Economic Community of the Convention on Future Multilateral Cooperation in the Northwest Atlantic Fisheries (2), the Community approved the said Convention, hereinafter referred to as 'the NAFO Convention' ; Whereas the Fisheries Commission of the NAFO Convention has adopted a resolution concerning the establishment of a scientific observation programme to improve scientific knowledge of the state of fish stocks in the NAFO Regulatory Area ; Whereas the said scientific observation programme must be agreed bilaterally between the parties concerned ; whereas the Community and Canada have held consultations on this subject ; whereas, as a result of such consultations, the two Parties have agreed on the text of an Arrangement in the form of an exchange of letters, the purpose of which is to establish such a programme ; Whereas this Arrangement should therefore be approved ; Whereas it is for the Community to ensure that the provisions of the Arrangement are respected by vessels flying the flag of a Member State of the Community, This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 November 1984. For the Council The President J. O'KEEFFE (') Opinion delivered on 11 . 10 . 1984 (not yet published in the Official Journal). O OJ No L 378, 20. 12. 1978, p. 1 .